DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 March 2021 has been entered.

The rejection in section 5 of the detailed portion of the office action mailed 10 December 2020 is withdrawn in view of applicant’s arguments filed 05 March 2021 and the declaration of Dr. Ebise Berksoy.  A modified grounds of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 15-17, 20 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fryer et al. (U.S. 4,292,358) in view of Anderson et al. (U.S. 2016/0160059 A1) further in view of Caruso et al. (U.S. 2008/0220714 A1).
     Fryer et al. teaches an expanded metal screen or mesh that is coated with an intumescent coating that leaves the openings between the strands in the screen open until the coated is activated by a fire (col. 1, lines 50-70).  The metal mesh maybe stored in the form of a roll and maybe applied around the 
     The instant invention claims a wire screen with an intumescent coating with expandable graphite that closes when exposed to the heat of a fire, where the coating has been applied so that it totally coats the wires of the mesh.  It would have been obvious to one of ordinary skill in the art to .

Applicant's arguments filed 05 March 2021 have been fully considered but they are not persuasive.
     Applicant argues that using expanded graphite in the intumescent coating formula of Fryer et al. would destroy the function of the expanded graphite due to acid generation.  The new Anderson reference teaches all the claimed materials in a single intumescent coating, which should resolve the various 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783